Citation Nr: 1812728	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date for a total disability rating due to individual unemployability earlier than May 11, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1950 to July 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's previously service-connected disabilities did not prevent him from securing and maintaining substantially gainful employment earlier than May 11, 2015.


CONCLUSION OF LAW

The criteria for an effective date for a total disability rating due to individual unemployability earlier than May 11, 2015 have not been met.  38 U.S.C. §§ 1155 , 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.  See Transcript.  The Veteran was also provided a several VA examinations, and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

TDIU

At issue is whether the Veteran is entitled to TDIU earlier than May 11, 2015.  Unfortunately, the weight of the evidence indicates that he is not.

The Veteran's claim for TDIU was received on January 19, 2012, and, in April 2012, the RO denied the Veteran's claim.  The Veteran appealed.  During the pendency of the appeal, the Veteran was eventually assigned TDIU effective May 11, 2015.  The Veteran contends that he should have been granted TDIU effective the date of receipt of claim.  

In order to meet the criteria for TDIU, the Veteran must generally meet the schedular rating criteria for TDIU and be unable to secure and maintain substantially gainful employment due to his service-connected disabilities.  38 C.F.R. § 4.16.  During the period on appeal, the Veteran was assigned a disability rating of 50 percent for bilateral hearing loss and a disability rating 10 percent for tinnitus.  The Veteran meets the schedular rating criteria for TDIU, because, for the purposes of determining the schedular criteria, the Veteran's bilateral hearing loss and tinnitus are considered a single disability that is at least 60 percent disabling.  38 C.F.R. §§ 4.16, 4.25.  Nevertheless, the Veteran's bilateral hearing loss and tinnitus did not prevent the Veteran from securing and maintaining substantially gainful employment during the period on appeal.  

The Veteran filed a claim for TDIU in January 19, 2012.  The Veteran indicated that his bilateral hearing loss prevented him from securing and maintaining substantially gainful employment, and that he had last been employed prior to 1990 assembling aircraft.  The Veteran did not indicate what level of grade school or college education he had received, but the Veteran denied having any education or training after he became allegedly too disabled to work.

The Veteran underwent a VA examination in February 2012 at which he reported feeling felt that he had been denied employment due to his hearing loss.  The Veteran further indicated that he had extreme difficulty understanding instructions in any environments with background noise.  The Veteran also indicated that he had attempted to alleviate this problem by using hearing aids, but had unfortunately experienced little success.  The examiner opined that the Veteran could be employed in a variety of settings in which there are no extraneous noises and face-to-face communication is available, but the examiner indicated that the Veteran was not able to work in an environment relying on telecommunication devices without face-to-face communication such as speakers, telephones, and intercoms.

In February 2012, the Veteran reported that he had difficulty understanding people especially in environments with background noise such as while driving in a car.  The Veteran indicated that he required closed captioning when watching movies and television.  The Veteran stated that he has had difficulty securing employment, and that he did not believe that any employer requiring a hearing test would employ him.  The Veteran also submitted a number of statements from his family corroborating his reports that he had difficulty communicating with them.
In a June 2012 notice of disagreement, the Veteran indicated that he had applied for vocations in a number of industries (food service; automotive; etc.), but that he could not secure any of the positions due to his hearing loss.  The Veteran reported that in the then current job market an individual must be able to hear in order to interact with employees and customers while utilizing technology without face-to-face communication such as using computers, telephones, and fax machines.  Additionally, the Veteran claimed that he was not able to hear even when using hearing aids.  The Veteran reiterated these claims in a variety of statements including a June 2015 substantive appeal to the Board.

In a June 2015 VA psychological examination conducted after the period on appeal, the Veteran reported that he had been unemployed since 1989; that his last job was assembling aircraft; and that he had not had any formal education after separating from the military.

The Veteran testified at a personal hearing before the Board in January 2018 that he had an eighth grade education before joining the military, and that he had not undergone any formal education or vocational training after separating from the military.  The Veteran reported that he had last been employed in approximately 1998 when he was laid off after his employer went insolvent, and that, prior to being laid off, the Veteran had worked for that employer for over 20 years.  The Veteran indicated that he subsequently undertook a course of study to be a bus driver, and initially he claimed that he was unable to perform that job due to the stress; however later in the interview the Veteran claimed that the background noise of the bus prevented him from safely communicating with the passengers under his supervision, which included a large number of children.  The Veteran reported that he subsequently sought out other employment, but that he was unable to secure any additional employment due to his hearing loss.  The Veteran indicated that his hearing loss made him irritated, because it caused difficulty communicating with other people particularly in the presence of background noise.    See Transcript.

The weight of the evidence indicates that the Veteran is not entitled an effective date for TDIU earlier than May 11, 2015, because the Veteran's bilateral hearing loss and tinnitus did not prevent the Veteran from securing and maintaining substantially gainful employment during the period on appeal.  The Board acknowledges that the Veteran has been unemployed throughout the period on appeal, and that the record contains credible reports by the Veteran and his family that he has difficulty communicating due to his hearing loss.  The Board also acknowledges that a VA examiner opined that the Veteran's hearing loss would prevent him from working in environments with a great deal of background noise or where face-to-face communication was not available, and that the Veteran only has an eighth grade education.  

The VA examiner, however, also indicated that the Veteran would be able to work in a variety of settings in which there are no extraneous noises and face-to-face communication is available.  The record does not contain a contrary medical opinion, during the period on appeal, challenging this determination.  Moreover, the Veteran does not appear to be challenging this opinion either, because, in his notice of disagreement, the Veteran is essentially arguing that the current job market either requires operating in an environment where face-to-face communication is not possible; or where there is significant background noise.  The Board is certainly sympathetic to the difficulties that the Veteran has had in obtaining employment.  Unfortunately, the Veteran's contentions are not corroborated by any occupational literature or opinions from a vocational specialist suggesting that there were no jobs available in the national economy during the period on appeal in an environment with little or no background noise where face-to-face communication was available for an individual with the Veteran's education and work experience.  The Veteran's opinion is ultimately based on his subjective experience rather than any systemic study of the job opportunities available in the national economy during the period on appeal.  

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran was unable to secure and maintain substantially gainful employment due to his bilateral hearing loss and tinnitus during the period on appeal.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to TDIU earlier than May 11, 2015 is denied. 


ORDER

An effective date earlier than May 11, 2015 is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


